DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sakioka (US 2017/0171470).
Regarding claim 1, Sakioka discloses an image sensor pixel (pixel array unit 3) (Sakioka, figs. 1, 18), comprising:
a plurality of photodiodes (PDs) arranged as a photodiode array (PD array), each of the plurality of photodiodes disposed within a semiconductor material (substrate 20) (Sakioka, figs. 2, 18, par [0062, 0164-0165], wherein each of PD in the PD array is disposed within substrate 20);

a plurality of microlenses (microlenses 61), each optically aligned with an individual one (PD) of the plurality of photodiodes (PDs) other than the group of neighboring photodiodes, and wherein the plurality of microlenses (microlenses 61) laterally surrounds the shared microlens (microlens 26) (Sakioka, figs. 2, 18, par [0067, 0164-0165], wherein microlenses 61 are arranged surrounding microlens 26).
Regarding claim 2, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
a first color filter (red color filter of pixel unit 31) optically disposed between the group of neighboring photodiodes (four PDs) and the shared microlens (microlens 26) (Sakioka, figs. 2, 18, par [0164-0165], wherein red color filter is disposed between four PDs and microlens 26); and
a plurality of subpixel color filters (red, green, and blue color filters corresponding to pixels 2) optically disposed between the plurality of photodiodes (PDs), other than the group of neighboring photodiodes (four PDs), and the plurality of microlenses (microlenses 61), and wherein the plurality of subpixel color filters (red, green, and blue color filters) laterally surrounds the first color filter (red color filter of pixel unit 31) (Sakioka, figs. 2, 18, par [0164-0165], wherein red, green, and blue color filters, corresponding to microlenses 61, are arranged surrounding red color filter of pixel unit 31 corresponding to microlens 26).
claim 3, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the first color filter (red color filter) has a first lateral area (area corresponding to pixel unit 31), and wherein the first lateral area is greater than a corresponding second lateral area (area corresponding to pixel 2) of any individual subpixel color filter (red, green, and blue color filters) included in the plurality of subpixel color filters (Sakioka, figs. 2, 18, wherein area corresponding to pixel unit 31 is greater than area corresponding to pixel 2).
Regarding claim 4, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
each of the plurality of subpixel color filters (red, green, and blue color filters) have an "L" shape (L shape) that extends over at least three photodiodes (three PDs) included in the plurality of photodiodes (four PDs) (Sakioka, figs. 2, 18, wherein red, green, and blue color filters having microlens 61 forms an L-shape extending over at least three PDs of microlens 26).
Regarding claim 5, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the plurality of subpixel color filters (red, green, and blue color filters) include a first subpixel color filter (B filter) with a first spectral photoresponse (blue wavelength), a second subpixel color filter (a first G filter in a Bayer pattern) with a second spectral photoresponse (a first green wavelength in the Bayer pattern), a third subpixel color filter (a second G filter in the Bayer pattern) with a third spectral photoresponse (a second green wavelength in the Bayer pattern), and a fourth subpixel color filter (R 
Regarding claim 6, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the first subpixel color filter (B filter) is laterally adjacent to the second subpixel color filter (first G filter in the Bayer pattern) and the third subpixel color filter (second G filter in the Bayer pattern), wherein the first subpixel color filter (B filter) is disposed diagonally from the fourth subpixel color filter (R filter), wherein the second subpixel color filter (first G filter in the Bayer pattern) is disposed diagonally from the third subpixel color filter (second G filter in the Bayer pattern), and wherein the second spectral photoresponse (first green wavelength in the Bayer pattern) is substantially equal (equal) to the third spectral photoresponse (second green wavelength in the Bayer pattern) (Sakioka, fig. 18, wherein individual pixels 2 are arranged in a Bayer pattern and wherein the first and second G filters in the Bayer pattern have substantially equal wavelengths).
Regarding claim 7, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the first spectral photoresponse (blue wavelength) corresponds to blue (B), the second and the third spectral photoresponse (first and second green wavelengths in the Bayer pattern) each correspond to green (G), and the fourth spectral photoresponse (red wavelength) corresponds to red (R) (Sakioka, fig. 18, wherein individual pixels 2 are arranged in a Bayer pattern).

claim 8, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the first color filter (red color filter of pixel unit 31) has a spectral photoresponse corresponding to green (green) or panchromatic (Sakioka, fig. 18, wherein green color filter of pixel unit 31 is considered instead of red color filter of pixel unit 31).
Regarding claim 12, Sakioka discloses an imaging system (imaging device) (Sakioka, fig. 1), comprising: 
an image sensor (pixel array 3) including a plurality of photodiodes (PDs) arranged as a photodiode array to form a plurality of image pixels (combination of pixel unit 31 and pixels 2) (Sakioka, figs. 1, 2, 18), each of the plurality of image pixels including:
a phase detection pixel (pixel unit 31) including a first color filter (color filter of pixel unit 31) opticality disposed between a shared microlens (microlens 26) and a group of neighboring photodiodes (four PDs) included in the plurality of photodiodes (PDs) (Sakioka, figs. 2, 18, par [0067, 0164-0165], wherein a color filter of pixel unit 31, i.e red, green, or blue filter, is disposed between microlens 26 and four PDs); and
a plurality of subpixels (pixels 2 in a Bayer pattern) collectively surrounding the phase detection pixel (pixel unit 31), each of the plurality of subpixels (pixels 2 in a Bayer pattern) including a subpixel color filter (a color filter of pixels 2 in a Bayer pattern) optically disposed between a plurality of microlenses (microlenses 61) and the plurality of photodiodes (PDs of pixels 2 in a Bayer pattern) other than the group of neighboring photodiodes (four PDs) (Sakioka, figs. 2, 18, par [0067, 0164-0165], 
Regarding claim 13, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the subpixel color filter (color filter of pixels 2 in a Bayer pattern) included in each of the plurality of subpixels (pixels 2 in a Bayer pattern) collectively laterally surround the first color filter (color filter of pixel unit 31) for each of the plurality of image pixels (combination of pixel unit 31 and pixels 2 in a Bayer pattern) (Sakioka, figs. 2, 18, par [0067, 0164-0165], wherein color filter of pixels 2 in a Bayer pattern surrounds color filter of pixel unit 31).
Regarding claim 14, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the first color filter (color filter of pixel unit 31) has a first lateral area (area of pixel unit 31), and wherein the first lateral area is greater than a corresponding second lateral area (area of pixel 2) of the subpixel color filter (color filter of pixel 2) (Sakioka, figs. 2, 18, par [0164-0165], wherein area of pixel unit 31 is greater than area of pixel 2).
Regarding claim 15, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
each subpixel color filter (color filter of pixels 2 in a Bayer pattern) included in the plurality of image pixels (combination of pixel unit 31 and pixels 2) have an "L" shape (L-shape) that extends over at least three photodiodes (three PDs of pixels 2 in a Bayer pattern) included in the plurality of photodiodes (PDs) (Sakioka, figs. 2, 18, par [0164-
Regarding claim 16, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the group of neighboring photodiodes (four PDs of pixel unit 31) included in the phase detection pixel include four photodiodes arranged in a two-by-two pattern (2x2 pattern) (Sakioka, figs. 2, 18, par [0164-0165], wherein four PDs in pixel unit 31 are arranged in 2x2 pattern).
Regarding claim 17, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
for each of the plurality of image pixels (combination of pixel unit 31 and pixels 2 in a Bayer pattern), the subpixel color filter (color filter of pixels 2 in a Bayer pattern) included in each of the plurality of subpixels (pixels 2 in a Bayer pattern) is optically aligned with a group of adjacent photodiodes (group of three PDs at corners of pixel unit 31), and wherein the group of neighboring photodiodes (four PDs in pixel unit 31) include a first quantity of photodiodes (four PDs) greater than a second quantity of photodiodes (three PDs) included in the group of adjacent photodiodes (group of three PDs at corners of pixel unti 31) (Sakioka, figs. 2, 18, par [0164-0165], wherein pixel unit 31 has four PDs and group of three PDs at corners of pixel unit 31 has three PDs).
Regarding claim 18, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses

Regarding claim 19, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the plurality of photodiodes (PDs) are arranged as rows and columns to form the photodiode array (PD array in pixels 2), wherein the shared microlens (microlens 26) extends over approximately two rows and two columns (2x2 pattern) included in the photodiode array, and wherein each of the plurality of microlenses (microlenses 61) extend over approximately one row and one column (pixel 2) included in the photodiode array such that the shared microlens (microlens 26) has a lateral area (area or microlens 26) greater than any individual one (area of microlenses 61) of the plurality of microlenses (Sakioka, figs. 2, 18, par [0164-0165], wherein area of microlens 26 is greater than each area of microlenses 61).
Regarding claim 20, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
for each of the plurality of image pixels (combination of pixel unit 31 and pixels 2) the plurality of subpixels includes a first subpixel (blue pixel 2 in a Bayer pattern), a second subpixel (first green pixel 2 in a Bayer pattern), a third subpixel (second green pixel 2 in a Bayer pattern), and a fourth subpixel (red pixel 2 in a Bayer pattern), wherein the subpixel color filter (color filter of pixels 2 in a Bayer pattern) of the first subpixel (blue pixel 2 in a Bayer pattern), the second subpixel (first green pixel 2 in a Bayer pattern), the a third subpixel (second green pixel 2 in a Bayer pattern), and the 
Regarding claim 21, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
the first color filter (color filter of pixel unit 31, i.e. green filter) is disposed between the subpixel color filter (color filter of pixels 2 in a Bayer pattern, i.e. green filter) of the second subpixel (first green pixel 2 in a Bayer pattern at left top corner) and the third subpixel color filter (second green pixel 2 in a Bayer pattern at right bottom corner), and wherein the first color filter (green filter of pixel unit 31) has a spectral photoresponse (green wavelength) that is substantially equal (substantially equal) to the second and third spectral photoresponse (first and second wavelengths of first and second green pixels 2 in a Bayer pattern) or corresponds to a panchromatic color (Sakioka, fig. 18, wherein for the green pixel unit 31, green wavelength of pixel unit 31 is 
Regarding claim 22, Sakioka discloses aforementioned limitations of the parent claim. Additionally, Sakioka discloses
a controller (combination of control circuit 205 and signal processing circuit 206) coupled to the image sensor (pixel array 3/solid-state imaging device 204) (Sakioka, figs. 1, 25), the controller including logic that when executed by the controller causes the imaging system to perform operations including:
reading out electrical signals (electrical signals) generated by the group of neighboring photodiodes (four PDs) included in the phase detection pixel (pixel unit 31) in response to incident light of at least one of the plurality of image pixels (combination of pixels 2 and pixel unit 31) (Sakioka, figs. 1, 18, par [0049, 0053, 0055], wherein electrical signals of four PDs of pixel unit 31 are read for processing by ); and
comparing the electrical signals (electrical signals) to provide phase-detection auto focus (PDAF) for the imaging system (Sakioka, figs. 2, 3, 18, par [0073-0074], wherein electrical signals of pixel units 31 corresponding to microlens 26 are used for auto-focus based on phase difference).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakioka (US 2017/0171470) in view of Galor Gluskin (US 2020/0280659).
Regarding claim 9, Sakioka discloses aforementioned limitations of the parent claim. However, Sakioka does not disclose
each of the plurality of subpixel color filters are optically aligned, respectively, with groups of adjacent photodiodes included in the plurality of photodiodes other than the group of neighboring photodiodes, wherein the groups of adjacent photodiodes collectively surround the group of neighboring photodiodes.
On the other hand, in the same endeavor, Galor Gluskin discloses
each of the plurality of subpixel color filters (R, G, and B filters) are optically aligned, respectively, with groups (three groups) of adjacent photodiodes (three PDs of R, G, or B filters) included in the plurality of photodiodes other than the group of neighboring photodiodes (four PDs of C pixels), wherein the groups (three groups) of adjacent photodiodes (three PDs of R, G, or B filters) collectively surround the group of neighboring photodiodes (four PDs of C pixels) (Galor Gluskin, fig. 10A, par [0091], wherein three groups of R, G, and B filters surround four PD of C pixels).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Galor Gluskin into the sensor pixel by Sakioka so as to achieve the invention as claimed because such incorporation allows capturing image data in low-light environments (Galor Gluskin, par [0038]).
Regarding claim 10, Sakioka and Galor Gluskin disclose aforementioned limitations of the parent claim. Additionally, Galor Gluskin discloses

Regarding claim 11, Sakioka and Galor Gluskin disclose aforementioned limitations of the parent claim. Additionally, Galor Gluskin discloses
the first quantity is four photodiodes (four PDs of C pixels), and wherein the second quantity is three photodiodes (three PDs of R, B, or G pixels).
Regarding claim 23, Sakioka discloses aforementioned limitations of the parent claim. However, Sakioka does not disclose
a controller coupled to the image sensor, the controller including logic that when executed by the controller causes the imaging system to perform operations including:
reading out image signals generated in response to incident light by the plurality of photodiodes included in each of the plurality of subpixels for each of the plurality of image pixels; and
calculating an expected image signal for each of the group of neighboring photodiodes for each of the plurality of image pixels, wherein for a given one of the plurality of image pixels, each of the plurality of subpixels includes a group of three photodiodes included in the plurality of photodiodes and one photodiode included in the group of neighboring photodiodes, and wherein the expected image signal of the one photodiode is based, at least in part, on the image signals associated with the group of three photodiodes.

a controller (combination of camera controller 110 and processor 104) coupled to the image sensor (camera 102) (Galor Gluskin, figs. 1, 10A, par [0051]), the controller including logic that when executed by the controller causes the imaging system to perform operations including:
reading out image signals (signals) generated in response to incident light by the plurality of photodiodes (PDs) included in each of the plurality of subpixels (B, R, or G subpixels) for each of the plurality of image pixels (pixels in tile 1002) (Galor Gluskin, figs. 7, 10A, 10B, par [0077-0078, 0091-0095], wherein B, R, or G subpixels in tile 1002 are read and processed into tile 1008); and
calculating an expected image signal (average signal) for each of the group of neighboring photodiodes (four PDs in C pixels) for each of the plurality of image pixels, wherein for a given one of the plurality of image pixels (pixels in tile 1002), each of the plurality of subpixels (B, R, or G subpixels) includes a group of three photodiodes (three PDs) included in the plurality of photodiodes and one photodiode (PD of C pixel) included in the group of neighboring photodiodes (four PDs of C pixels), and wherein the expected image signal of the one photodiode is based, at least in part, on the image signals associated with the group of three photodiodes (Galor Gluskin, 10A, 10B, par [0091-0095], wherein B, R, or G subpixels and C pixels in tile 1002 are read and used for calculating an average signal).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Galor Gluskin into the system by Sakioka so as to achieve the invention as claimed because such 
Regarding claim 24, Sakioka discloses aforementioned limitations of the parent claim. However, Sakioka does not disclose
a controller coupled to the image sensor, the controller including logic that when executed by the controller causes the imaging system to perform operations including: reading out image signals generated in response to incident light by the plurality of photodiodes included in each of the plurality of subpixels for each of the plurality of image pixels; and binning the image signals by averaging the image signals for each respective subpixel included in the plurality of subpixels for each of the plurality of image pixels, including: summing all the image signals associated with an individual one of the plurality of subpixels and dividing by a first quantity of the image signals included in the individual one of the plurality of subpixels; or summing the image signals corresponding to photodiodes arranged diagonally from one another that are associated with the individual one of the plurality of subpixels and dividing by a second quantity of the image signals included in the individual one of the plurality of subpixels.
On the other hand, in the same endeavor, Galor Gluskin discloses
a controller (combination of camera controller 110 and processor 104) coupled to the image sensor (camera 102) (Galor Gluskin, figs. 1, 10A, par [0051]), the controller including logic that when executed by the controller causes the imaging system to perform operations including:
reading out image signals (signals) generated in response to incident light by the plurality of photodiodes (PDs) included in each of the plurality of subpixels (B, R, or G 
binning the image signals by averaging the image signals (signals) for each respective subpixel (B, R, or G subpixel) included in the plurality of subpixels for each of the plurality of image pixels (tile 1002) (Galor Gluskin, figs. 7, 10A, 10B, par [0077-0078, 0091-0095], wherein B, R, or R subpixels in tile 1002 are read and used to generate average signals of tile 1008), including:
summing all the image signals (signals) associated with an individual one of the plurality of subpixels (each of B, R, or G subpixel) and dividing by a first quantity (three) of the image signals included in the individual one of the plurality of subpixels (Galor Gluskin, figs. 10A, 10B, par [0091-0095], wherein average signals are based on three signals of PDs in each of B, R, or G subpixel); or
summing the image signals corresponding to photodiodes (PDs) arranged diagonally from one another that are associated with the individual one of the plurality of subpixels and dividing by a second quantity of the image signals included in the individual one of the plurality of subpixels.
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Galor Gluskin into the system by Sakioka so as to achieve the invention as claimed because such incorporation allows capturing image data in low-light environments (Galor Gluskin, par [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/TUAN H LE/           Examiner, Art Unit 2697     

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697